            Case 6:21-cv-00057-ADA Document 415 Filed 02/02/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION



    VLSI TECHNOLOGY LLC,
                   Plaintiff,


      v.                                                Cause No. No. 6:21-cv-000057-ADA


    INTEL CORPORATION,
                   Defendant.




                NOTICE OF SUBSEQUENT DEVELOPMENTS RELATED TO
             DEFENDANT INTEL CORPORATION’S MOTION FOR LEAVE TO
              FILE AMENDED ANSWER, DEFENSES, AND COUNTERCLAIMS
                   AND TO SEVER AND STAY DEFENSE OF LICENSE1

           Intel Corporation (“Intel”) files this notice to inform the Court of subsequent developments

relevant to its Motion for Leave to File Amended Answer, Defenses, and Counterclaims in Case

No. 6:19-cv-254 filed on November 10, 2020. ECF 348-02. That motion requested leave to amend

to add the affirmative defense of license based on the November 20, 2012 license agreement

between Intel and Finjan, Inc. Pursuant to the dispute resolution procedure required under the

license, Intel filed a complaint in the Delaware Court of Chancery on January 11, 2021 against

Fortress Investment Group LLC, VLSI Technology LLC, and Finjan, Inc., among other entities.

The Complaint seeks, inter alia, a declaration that Intel is licensed to the Asserted Patents in this

case. Intel further incorporates the relevant facts and arguments set forth in its Motion for Leave


1
  This notice is related to Intel’s Motion to Amend addressing Case No. 6:19-cv-254, filed in the
lead case, No. 1:19-cv-977-ADA. ECF 348-02. Pursuant to the Court’s January 21, 2021 notice
regarding retransfer to the Waco Division, Intel has filed this notice in Case No. 6:21-cv-57.
        Case 6:21-cv-00057-ADA Document 415 Filed 02/02/21 Page 2 of 2




to File Amended Answers, Defenses, and Counterclaims and to Sever and Stay Defense of License

filed simultaneously with this notice related to Case Nos. 6:19-cv-255 and 6:19-cv-256.


 Dated: February 2, 2021                           Respectfully submitted,

                                                   /s/ J. Stephen Ravel
 OF COUNSEL:                                       J. Stephen Ravel
                                                   Texas State Bar No. 16584975
 William F. Lee (Pro Hac Vice)                     Kelly Ransom
 Louis W. Tompros (Pro Hac Vice)                   Texas State Bar No. 24109427
 Kate Saxton (Pro Hac Vice)                        KELLY HART & HALLMAN LLP
 WILMER CUTLER PICKERING HALE                      303 Colorado, Suite 2000
   & DORR LLP                                      Austin, Texas 78701
 60 State Street                                   Tel: (512) 495-6429
 Boston, Massachusetts 02109                       Email: steve.ravel@kellyhart.com
 Tel: (617) 526-6000                               Email: kelly.ransom@kellyhart.com
 Email: william.lee@wilmerhale.com
 Email: louis.tompros@wilmerhale.com               James E. Wren
 Email: kate.saxton@wilmerhale.com                 Texas State Bar No. 22018200
                                                   1 Bear Place, Unit 97288
 Gregory H. Lantier (Pro Hac Vice)                 Waco, Texas 76798
 Amanda L. Major (Pro Hac Vice)                    Tel: (254) 710-7670
 WILMER CUTLER PICKERING HALE                      Email: james.wren@baylor.edu
   & DORR LLP
 1875 Pennsylvania Avenue                          Attorneys for Intel Corporation
 Washington DC 20006
 Tel: (202) 663-6000
 Email: gregory.lantier@wilmerhale.com
 Email: amanda.major@wilmerhale.com



                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of the foregoing document via the Court’s CM/ECF system

per Local Civil Rule CV-5(b)(1) on February 2, 2021.

                                                   /s/ J. Stephen Ravel
                                                   J. Stephen Ravel




                                               2
